DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to Applicant’s PRELIMINARY AMENDMENT, filed April 21, 2021.  Claims 1-20 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Application Publication 104097401 (hereinafter “Huang” (see English translation)).
 	Regarding claim 1, Huang discloses a consumable chip, wherein comprising a first consumable MCU unit, a second consumable MCU unit, and a verification cryptographic operation unit (general chip for printing consumables, comprising an original chip (second consumable MCU), a microcontroller (first consumable MCU) (paragraph [0008]), and a command discrimination unit and verification data storage area for performing a verification method of executing password verification (paragraph [0009]));
	- when the first consumable MCU unit is incompatible with a printer, the first consumable MCU unit activating the second consumable MCU unit to execute a second consumable chip core processing flow; the second consumable MCU unit executing a verification cryptographic algorithm function program of the verification cryptographic operation unit, and storing a calculated new verification password in the verification cryptographic operation unit (microcontroller forwards “password verification response”  command stored in the verification data storage area to the original chip for processing (paragraphs [0011]-[0012]); the original chip performs operations according to the original password verification algorithm, and the calculated “password verification result” is sent to the microcontroller and stored in the verification data storage area (paragraph [0013]));
	- after the first consumable MCU unit inquires that the second consumable MCU unit has completed the second consumable chip core processing flow, the first consumable MCU unit reading a new verification password of the verification cryptographic operation unit and sending to the printer; the new verification password being received by the printer to make the first consumable MCU unit compatible with the printer (microcontroller, in response to the original chip calculating and sending the password verification result thereto (paragraph [0013]), replies the password verification result to the printer (paragraph [0014]); printer communicates interactively with the microcontroller of the general-purpose chip, and can perform read/write recording of the information in the data storage area (paragraph [0015]), so that the general chip can communicate with the printer interactively, and the compatible printing consumables can be used normally (paragraph [0016])).
	Regarding claim 9, Huang discloses a communication method for a consumable chip, wherein being used for a consumable chip comprising a first consumable MCU unit, a verification cryptographic operation unit and a second consumable MCU unit (general chip for printing consumables, comprising an original chip (second consumable MCU), a microcontroller (first consumable MCU) (paragraph [0008]), and a command discrimination unit and verification data storage area for performing a verification method of executing password verification (paragraph [0009])); the method comprises:
	- activating, by the first consumable MCU unit, the second consumable MCU unit to execute a second consumable chip core processing flow, when the first consumable MCU unit is incompatible with a printer; and calling the verification cryptographic algorithm function program of the verification cryptographic operation unit to calculate a new verification password (microcontroller forwards “password verification response”  command stored in the verification data storage area to the original chip for processing (paragraphs [0011]-[0012]); the original chip performs operations according to the original password verification algorithm, and the calculated “password verification result” is sent to the microcontroller and stored in the verification data storage area (paragraph [0013]));
	- reading, by the first consumable MCU unit, the new verification password of the verification cryptographic operation unit, and sending to the printer, after the first consumable MCU unit inquires that the second consumable MCU unit has completed the second consumable chip core processing flow; the new verification password is received by the printer to make the first consumable MCU unit compatible with the printer (microcontroller, in response to the original chip calculating and sending the password verification result thereto (paragraph [0013]), replies the password verification result to the printer (paragraph [0014]); printer communicates interactively with the microcontroller of the general-purpose chip, and can perform read/write recording of the information in the data storage area (paragraph [0015]), so that the general chip can communicate with the printer interactively, and the compatible printing consumables can be used normally (paragraph [0016])).
Allowable Subject Matter
Claims 2-8 and 10-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
 	Regarding claim 2, the cited prior art fails to disclose or suggest Applicant’s consumable chip according to claim 1, wherein the verification cryptographic operation unit comprises:
	- an algorithm code storage subunit configured for storing a plaintext data of a verification algorithm after decryption;
	- a data storage subunit configured for storing the new verification password and a former verification password;
	- the second consumable MCU unit executes the verification cryptographic algorithm function program of the algorithm code storage subunit according to the plaintext data of the verification algorithm, and the calculated new verification password is stored in the data storage subunit.
 	Regarding claim 3, the cited prior art fails to disclose or suggest Applicant’s consumable chip according to claim 1, wherein further comprises: a storage unit for storing ciphertext data of the verification algorithm; after the first consumable MCU unit receives an index byte and a key, the first consumable MCU unit searches the ciphertext data of the verification algorithm through the index byte, and decrypts the ciphertext data of the verification algorithm according to the key and sends the plaintext data of the verification algorithm to the verification cryptographic operation unit; the second consumable MCU unit executes the verification cryptographic algorithm function program according to the plaintext data of the verification algorithm.
 	Regarding claim 4, the cited prior art fails to disclose or suggest Applicant’s consumable chip according to claim 1, wherein further comprises:
	- a startup code storage unit;
	- a storage unit for storing the startup code;
	- before the first consumable MCU unit activates the second consumable MCU unit, the startup code of the storage unit is copied to the startup code storage unit after the consumable chip is powered on.
 	Regarding claim 5, the cited prior art fails to disclose or suggest Applicant’s consumable chip according to claim 1, wherein the first consumable MCU unit comprises:
	- an execute subunit configured to interact with the printer; when the first consumable MCU unit is incompatible with the printer, the second consumable MCU unit is activated; and
	- a detect subunit configured to determine that the second consumable MCU unit has completed the second consumable chip core processing flow, when a completion mark of the second consumable chip core processing flow completed by the second consumable MCU unit is inquired;
	- after the detect subunit inquires that the second consumable MCU unit has completed the second consumable chip core pro
 	Claims 6, 7 and 17-19 depend from claim 5.
 	Regarding claim 8, the cited prior art fails to disclose or suggest Applicant’s consumable chip according to claim 1, wherein further comprises:
 	- a storage unit configured to store the ciphertext data of the verification algorithm, the startup code and the former verification password; 
 	- a startup code storage unit;
 	- before the first consumable MCU unit activates the second consumable MCU unit, the startup code of the storage unit is copied by the first consumable MCU unit to the startup code storage unit after the consumable chip is powered on, and the first consumable MCU unit sends the former verification password to the verification cryptographic operation unit;
	- after an index byte and the key sent by the printer are received by the first consumable MCU unit, the first consumable MCU unit searches the ciphertext data of the verification algorithm through the index byte, and decrypts the ciphertext data of the verification algorithm according to the key, and sends the plaintext data of the verification algorithm to the verification cryptographic operation unit; the second consumable MCU unit executes the verification cryptographic algorithm function program according to the plaintext data of the verification algorithm.
 	Regarding claim 10, the cited prior art fails to disclose or suggest Applicant’s communication method according to claim 9, wherein the consumable chip further comprises a storage unit; the method further comprises:
	- searching, by the first consumable MCU unit, the ciphertext data of the verification algorithm in the storage unit through an index byte after the first consumable MCU unit receives the index byte and a key sent by the printer, before the first consumable MCU unit activates the second consumable MCU unit, and decrypting the ciphertext data of the verification algorithm according to the key and sending the plaintext data of the verification algorithm to the verification cryptographic operation unit;
	- executing, by the second consumable MCU unit, the verification cryptographic algorithm function program of the verification cryptographic operation unit according to the plaintext data of the verification algorithm, and calculating a new verification password.
 	Claim 14 depends from claim 10.
	Regarding claim 11, the cited prior art fails to disclose or suggest Applicant’s communication method according to claim 9, wherein the consumable chip further comprises a startup code storage unit and a storage unit; and the method further comprises:
	- copying, by the first consumable MCU unit, the startup code of the storage unit to the startup code storage unit after the consumable chip is powered on, before the first consumable MCU unit activates the second consumable MCU unit;
	- calling the startup code storage unit after the second consumable MCU unit is activated.
 	Regarding claim 12, the cited prior art fails to disclose or suggest Applicant’s communication method according to claim 9, wherein the method further comprises:
	- determining that the second consumable MCU unit has completed the second consumable chip core processing flow, when the first consumable MCU unit inquires a completion mark that the second consumable MCU unit has completed the second consumable chip core processing flow, and deactivating, by the first consumable MCU unit, the second consumable MCU unit after the new verification password is read.
	Claims 13, 16 and 20 depend from claim 12.
 	Regarding claim 15, the cited prior art fails to disclose or suggest Applicant’s communication method according to claim 9, wherein the consumable chip further comprises a storage unit and a startup code storage unit; the method further comprises:
	- copying, by the first consumable MCU unit, the startup code of the storage unit to the startup code storage unit after the consumable chip is powered on, before the first consumable MCU unit activates the second consumable MCU unit, and sending the former verification password of the storage unit to the verification cryptographic operation unit;
	- searching, by the first consumable MCU unit, the ciphertext data of the verification algorithm through the index byte, and decrypting the ciphertext data of the verification algorithm according to the key and sending the plaintext data of the verification algorithm to the verification cryptographic operation unit, after receiving the index byte and the key sent by the printer;
	- executing, by the second consumable MCU unit, the verification cryptographic algorithm function program of the verification cryptographic operation unit according to the plaintext data of the verification algorithm, and calculating a new verification password.
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Chinese Patent Application Publication 112644180 (Wu) discloses a consumable chip comprising a main processing integrated circuit and a co-processing integrated circuit connected in parallel.
                                                                                                                                                                                                     

 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677